Putnam, J.:
The motorman who ran the car against this pillar ■ was also furnished by this detective bureau. Yet unquestionably he was in the defendant’s employ. Otherwise there would be no suit against defendant. Both plaintiff and the motorman were performing services for the interests of defendant. Defendant had the same authority over plaintiff as if it had directly hired him. This detective bureau was not operating this railroad. The obligation under defendant’s franchise to carry passengers in certain streets of the city defendant could not delegate to another. Although for purposes of statutory compensation an injured employee’s claim is favored to the extent that in certain cases he may look either to the general employer or to the special employer for such compensation (Matter of De Noyer v. Cavanaugh, 221 N. Y. 273; Matter of Nolan v. Cranford Co., 219 id. 581), public policy requires that a public carrier like defendant, who has procured such protection to its servants, should be regarded as a responsible employer within this act. As the facts are not in dispute, we hold that plaintiff’s exclusive remedy is properly under- the Workmen’s Compensation Law, by presenting his claim to the State Commission.
The judgment and order are, therefore, reversed and complaint dismissed, but without costs in the court below or on this appeal.
Present — Junks, P. J., Thomas, Rich, Putnam and Blacxmar, JJ.
Judgment and order reversed and complaint unanimously dismissed, without costs in the court below or on this appeal,